Citation Nr: 1035878	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hand 
condition.

3.  Entitlement to service connection for a bilateral eye 
condition.

4.  Entitlement to service connection for gout, to include as due 
to Agent Orange exposure.

5.  Entitlement to service connection for a skin condition, to 
include eczema.

8. Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March and May 2004 rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded these issues for further development in 
October 2008.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an August 2010 letter, the Veteran was informed that the 
Veterans Law Judge who conducted the May 2005 Board hearing at 
the local RO was no longer employed by the Board, and was asked 
whether he wished to exercise his right to testify at a new 
hearing before another Veterans Law Judge.  See 38 U.S.C.A.  
§ 7107(c); 38 C.F.R. § 20.707 (2007).  In a response received by 
the Board in September 2010, the Veteran indicated that he wished 
to testify at a video conference hearing at the RO before a 
Veterans Law Judge.  

To ensure that full compliance with due process requirements have 
been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a 
Board video conference hearing.  Once the 
hearing is conducted, or in the event the 
Veteran cancels his hearing request or 
otherwise fails to report, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


